DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 46-48, 50-57, and 61-63 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US Pub. No. 2010/0187171).
Claims 46, 48, 50, 51, 56, 57 and 63: Gupta et al. teach a single-layer fibrous filtration media [0039, 0044] which is glass-free (Gupta et al. does not require glass in their embodiments), the fibrous web comprising: 
synthetic fibers [0074] comprising thermoplastic synthetic fibers present from about 10 wt.  % to about 50 wt. % [0070] having an average diameter of less than 5 um [0007, 0006] wherein the size of the polyester fiber is at most 15 microns wherein 0-15 microns includes less than 5 um and, further, the fiber diameter is a well-known result effective variable “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
 And cellulosic fibers [0076] including rayon fibers [0077] - which are regenerated cellulosic fibers - and a resin binder [0085] including melamine resins, phenolic, and epoxy resins [0085], the synthetic fibers from 10 wt. % to -70 wt. % [0070],

The web is in a single-layer which in the form of a self-supporting pleated media (abstract). They do not teach that the media is specifically for oil.
Gupta et al. teach that the media is useful for treating liquid [0004] for filtration. The intended use of specifically oil does not further distinguish the structure of the material. The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). And, further, one of ordinary skill in the art at the time of the invention would have found it obvious to try treating oil with Gupta et al.’s filter media since they teach that the material is intended for liquid filtration.
Regarding the property of the material – that being retaining pleats at a certain high temperature – this is understood as a property of the material. “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent" (MPEP 2112.01, II.). Further, the scope of the claim allows for the range being at room temperature. Gupta et al.’s material doesn’t require a particular temperature and use at room temperature would be obvious.
Gupta et al. teach in [0039] that their fiber web is useful because it is “without two or more discrete layers”. In other words, there is only one layer.

Regarding Claim 52: the synthetic fibers may include PET [0077]. The fiber diameters can range from 1 to 40 microns and a second fiber of 0.5 to 6 microns [0007]. The fiber length is a fiber characteristic that is a known result effective variable that can vary depending on the end use [0045]. The fiber diameter and length are result effective variables. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Claim 53: wherein the fibrous web has an average thickness of between about 0.6mm to about 1.5mm [0040].
Claim 54: in at least one example, Gupta et al. teach a basis weight of 60 gsm [0198] and a permeability of 2-900 meters/min [0241]. While these are not in one embodiment, they describe the permeability as variable and result effective for capture efficiency and effectiveness 
Claim 55: wherein the fibrous web comprises wet strength additives and fiber retention agents [0093].
Claims 61 and 62: the material can be assembled with a base layer which can be a membrane [0159] or other combined with other composite media and layers [0160]. The additional layers may provide additional support or improve filter performance or lifetime [0159].
Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US Pub. No. 2010/0187171) in view of Luo (US Pub. No. 20090324926).
Claim 49: Gupta et al. do not teach lyocell fibers at the claimed percentage.
Luo teaches that lyocell fibers are typically part of cellulose filtration products (abstract) and that lyocell fibers are suitable for nonwoven filtration applications for water absorption and biodegradability [0005]. 
One of ordinary skill in the art at the time of the invention would have found it obvious to use Lyocell fibers in Gupta et al.’s nonwoven filter material because the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Claim 63: The length of long fibers are considered greater than 4 mm and from 5-10mm [0152] wherein rayon are types of these long fibers used in the process of making the material [0152]. One of ordinary skill in the art at the time of the invention would have used Rayon fibers of between 5 and 10mm because that is the typical fiber length.

Response to Arguments

Applicant’s arguments with respect to claims entered 1/7/2022 have been considered but are not persuasive.
The Declaration submitted by David Topolenski is acknowledged.
The declaration alleges that the instant claims are distinguishable over Gupta et al. because the instantly claimed material is “self-supporting” at temperatures of from 125-135C. “Self-supporting” is defined in the specification as a “a web or a filter media which when pleated includes pleats having sufficient stiffness that do not collapse or bow excessively when subjected to oil pressure typically encountered in combustion engines.”
Mr. Topolenski alleges that the use of regenerated cellulose fibers having a length of between 1mm and 8mm, and free of glass fibers, results in this “self-supporting” behavior.

However, Gupta et al. do teach the fiber to be regenerated cellulose fibers (Rayon) wherein they discuss that typical fiber lengths are from 5mm-10mm (see the rejection above). 
As explained previously, if the composition of the material is the same, then properties of the material – and behavior of the material under certain conditions which is inherently tied to the properties – must be the same. 
Mr. Topolenski discusses the examples of Gupta et al. However, as previously explained, the examples do not teach away from the rest of the disclosure. They are simply preferred embodiments: MPEP 2123, II., “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).” And, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
The disclosure of the same material cannot be ignored and the office is not equipped to test the prior art material under a myriad of conditions. The prior art presents sufficient evidence and support for one of ordinary skill in the art at the time of the invention to determine that Gupta et al. had possession of the claimed material.
Applicant’s attorney argues that Gupta et al. do not teach the present of regenerated cellulose fibers. Please see the rejection above.

The claimed material recites generic components and is broad. There are no clear unexpected or superior results associated with the claimed components. Applicant’s argument is also baseless because Gupta et al. do, in fact, teach regenerated cellulose (Rayon) fibers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON GIONTA FITZSIMMONS whose telephone number is (571)270-1767. The examiner can normally be reached M-F 7:00 am - 11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ALLISON FITZSIMMONS
Primary Examiner
Art Unit 1778



/ALLISON G FITZSIMMONS/            Primary Examiner, Art Unit 1778